Citation Nr: 0125061	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for a bilateral hearing loss 
from March 6, 1998?

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

These matters came to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In February 2001, the Board remanded this case in view of the 
veteran's request for a personal hearing before a member of 
the Board at the RO.  As per the Board's directive, the RO 
scheduled the requested hearing.  However, an October 2001 
notation in the claims folder indicates that the veteran 
failed to appear.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  Regulations implementing 
the Veterans Claims Assistance Act of 2000 are now published 
at 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This act introduces several fundamental 
changes into VA's adjudication process, including the 
elimination of any requirement that a claimant submit a well-
grounded claim.  As these procedures could not have been 
followed by the RO at the time of the above referenced rating 
decision, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In December 1998, the RO denied the service connection claims 
as not well grounded, and the January 2000 statement of the 
case reflects the same basis for denying the claims.  The 
statutory requirement that a veteran submit a well-grounded 
claim, however, was repealed by the Veterans Claims 
Assistance Act of 2000, as discussed above.  Hence, due 
process requires that these claims be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

With regard to the claims of service connection for right 
knee, left knee and back disorders, the evidence is 
insufficient to decide these issues with any certainty.  The 
service medical records reflect reports of a severe low back 
spasm in 1974, trauma to the right knee in 1975, and 
complaints related to the left lower extremity in 1976.  A VA 
examination was conducted in June 1998.  The examiner 
diagnosed low back pain with left radiculopathy and bilateral 
knee pain of unclear etiology.  However, the examiner 
indicated that the claims folder was not available for 
review.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the new law, a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order in order in light of the new law.

Regarding the increased rating claim, the veteran was 
afforded a VA examination in December 1999.  In the report, 
the examiner referred to a January 13, 1999 examination 
report.  However, that report is not associated with the 
claims folder.  Under 38 U.S.C.A. § 5103A(b), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  It is noted that if records from a Federal 
department or agency need to be obtained, the new law 
requires that "efforts to obtain those records shall continue 
until they are obtained unless it is reasonably certain that 
the records do not exist or that further efforts to obtain 
them would be futile."  (emphasis added).  Documentary 
evidence that further efforts to secure the January 1999 VA 
report would be "futile" is not currently included in the 
claims folder.  With regard to efforts to obtain any VA or 
other government agency records, if such records ultimately 
are not available, the RO must secure written evidence to 
that effect, and provide appropriate notice in accordance 
with the new law codified at 38 U.S.C.A. § 5103A(b)(2). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
hearing loss, right and left knee 
disabilities, and/or low back 
disabilities since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, the RO must 
attempt to secure a copy of the January 
1999 VA audiological examination report 
referred to in December 1999.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded VA 
examinations to determine the nature and 
etiology of his right knee, left knee and 
low back disabilities.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  Following 
the examination, the examiner must offer 
an opinion whether it is at least as 
likely as not that any diagnosed knee or 
back disorder is related to the 
appellant's active duty service.  A 
complete written rationale for any 
opinions offered must be provided.  If 
any requested opinion cannot be provided 
that fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased rating for bilateral hearing 
loss, and entitlement to service 
connection for right knee, left knee, and 
low back disorders on the merits, and 
with consideration of the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and then given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

